NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/03/2022 has been entered. Claims 1, 19, 21 have been cancelled.  Claim 24 is newly added.  Claims 2-18, 20, 22-24 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/03/2022.
Allowable Subject Matter
Claims 2-18, 20, 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 20, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a method of operating a fuel-coolant cooling system, comprising: controlling the flow of the fuel from the coolant-fuel heat exchanger to a fuel use location, wherein the coolant has a thermal capacity TCcool and the fuel has a thermal capacity TCfuel, wherein the flow of the fuel includes a flow Ftank of the fuel to the fuel tank and a flow Fuse of the fuel to the fuel use location, and wherein the flow of the fuel is controlled such that Ftank/Fuse >1 when TCcool > Lcool. 
Regarding independent claim 22, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, controlling the flow of the fuel from the coolant-fuel heat exchanger to a fuel use location, a method of operating a fuel-coolant cooling system, comprising: controlling the flow of the fuel from the coolant-fuel heat exchanger to a fuel use location, wherein the coolant has a thermal capacity TCcool and the fuel has a thermal capacity TCfuel, wherein the flow of the fuel includes a flow Ftank of the fuel to the fuel tank and a flow Fuse of the fuel to the fuel use location, and wherein the flow of the fuel is controlled such that Ftank/Fuse < -0.50 when Lfuel > TCfuel. 
Regarding independent claim 23, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a system comprising a controller configured to control a flow Ftank of the fuel from the coolant-fuel heat exchanger to the fuel tank for accumulation of the cooled fuel and a flow Fuse of the fuel to a fuel use location such that Ftank/Fuse >1 when TCcool > Lcool and Ftank/Fuse < -0.50 when Lfuel > TCfuel. 
Regarding independent claim 24, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a system comprising one or more valves that are automatically actuated by a change in temperature, a change in pressure, or a change in bother temperature and pressure to control a flow Ftank of the fuel from the coolant-fuel heat exchanger to the fuel tank for accumulation of the cooled fuel and a flow Fuse of the fuel to a fuel use location such that Ftank/Fuse >1 when TCcool > Lcool and Ftank/Fuse < -0.50 when Lfuel > TCfuel.
The closest prior art of record includes Ribarov (US 2020/033714), Ribarov (US 2020/0332716), and Coffinberry (US 2012/0000205).  The Ribarov references and Coffinberry teach various arrangements of fuel-coolant thermal management, including a fuel-coolant heat exchanger having a coolant flowpath for cooling a coolant-cooled thermal load, and a fuel flowpath having a fuel tank and a fuel-cooled thermal load, the two flowpaths thermally coupled by a coolant-fuel heat exchanger.  Naturally, the coolant and fuel of Ribarov and Coffinberry possess respective flows and thermal capacities.  However, they are silent on control of the flow of fuel (either by an active controller, or automatic/passive arrangement) such that  Ftank/Fuse >1 when TCcool > Lcool and/or Ftank/Fuse < -0.50 when Lfuel > TCfuel.  The fuel flow of Ftank/Fuse >1 when TCcool > Lcool ensures fuel flow into the fuel tank from the coolant-fuel heat exchanger is greater than the fuel flow to the fuel use location when a thermal capacity of the coolant is greater than the cooling demand from the coolant-cooled thermal load.  The flow of fuel of Ftank/Fuse < -0.50 when Lfuel > TCfuel ensures a flow of cooled fuel out of the fuel tank when a demand for cooling from the fuel-cooled thermal load is greater than the cooling capacity of the fuel.
Claims 2-18 are allowable for the same reasons as claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741